Title: From George Washington to Brigadier General William Smallwood, 30 August 1777
From: Washington, George
To: Smallwood, William



Sir
Wilmington [Del.] August 30: 1777

In consequence of the directions of Congress, I wrote you on the 23d Instant by Express, requesting you & Colol M. Gist to repair immediately

to Maryland to arrange—march & conduct the Militia of that State which Congress had called for, Twelve Hundred & Fifty of which were to assemble at Baltimore [and] at Hartford Towns, and Seven hundred & fifty more at George Town on the Eastern Shore according to their then instructions. As you and Colo. Gist have not arrived yet at Head Qrs, I presume my Letter never came to hand. From this circumstance, and as the Militia are in much confusion for want of Officers to arrange & bring them on, and applications are constantly making upon the Subject, I request that you will communicate this Letter to Colo. Gist, and that you and he set out upon this command without a Moments loss of Time, calling upon me in your way down. Without some Leader’s are appointed to form & command them It is more than probable, a Great part will disband, or if they should not will be in such disorder that they will be of no service. I am Sir Yr Most Obedt sert

G.W.

